In the Missouri Court of Appeals
             Eastern District
SEPTEMBER 9, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED99918     STATE OF MISSOURI, RES V MAURICE L. JONES, APP

2.   ED100207 STATE OF MISSOURI, RES V MAURICE WILSON, APP

3.   ED100509 STATE OF MISSOURI, RES V JUAN C. URBANO, APP

4.   ED100545 VIRGIL A. COOPER, APP V STATE OF MISSOURI, RES

5.   ED100879 L. LUKAS, APP V CONVERGYS CUSTOMER MGMT & DES,
     RES

6.   ED100904 KENNETH ROBINSON, APP V STATE OF MISSOURI, RES




WITHDRAWAL(S):

1.   ED100333 VANTAGE CREDIT UNION, RES V. JIMMY CHISHOLM, APP